DETAILED ACTION
Claims 1-6, 8-14, and 16-20 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.	

Authorization for this examiner’s amendment was given in an interview with James Bertino (Reg. No. 72354) on 05/04/2022.

LISTING OF CLAIMS
1.	(Currently Amended)  A vehicle comprising:
an electric machine configured to propel the vehicle;
a battery configured to provide electrical power to the electric machine;
a power takeoff configured to transfer power from the battery to one or more external devices that are connected to the power takeoff;
an inverter circuit configured transfer power from the battery to the electric machine and from the battery to the power takeoff;
a controller programmed to,
estimate a distance-to-empty based on a charge of the battery,
estimate an expected energy use of the one or more external devices,
adjust the distance-to-empty based on the expected energy use of the one or more external devices, and
in response to a difference between a measured power along the inverter circuit being delivered to the power takeoff and an expected power use of the one or more external devices, which is based on the expected energy use, being greater than a threshold, override adjusting the distance-to-empty based on the expected energy use and adjust the distance-to-empty based on the measured power; and
a display configured to display the adjusted distance-to-empty.

2.	(Original)  The vehicle of claim 1 further comprising a human machine interface configured to receive a user input that corresponds to the expected energy use of the one or more external devices.

3.	(Original)  The vehicle of claim 1, wherein the controller is programmed to estimate the expected energy use of the one or more external devices based on a historical energy usage of the one or more external devices during previous drive cycles.

4.	(Original)  The vehicle of claim 3, wherein the estimate of the expected energy use of the one or more external devices is based on an average of the historical energy usage of the one or more external devices during previous drive cycles.

5.	(Original)  The vehicle of claim 3, wherein the historical energy usage of the one or more external devices includes devices that are connected to and devices that are disconnected from the power takeoff.

6.	(Original)  The vehicle of claim 3, wherein the historical energy usage of the one or more external devices only includes devices that are connected to the power takeoff.

7.	(Cancelled)  

8.	(Original)  The vehicle of claim 1, wherein the controller is further programmed to, in response to one of the external devices being disconnected from the power takeoff, decrease an expected energy use of the disconnected external device to zero and adjust the distance-to-empty based on setting the expected energy use of the disconnected external device to zero.

9.	(Currently Amended)  A vehicle comprising:
an electric machine configured to propel the vehicle;
a battery configured to provide electrical power to the electric machine;
a power takeoff configured to transfer power from the battery to one or more external devices;
a display unit configured to display a distance-to-empty; and
a controller programmed to,
adjust the distance-to-empty based on an expected energy use of the one or more external devices, and
in response to a difference between a measured power being delivered to the power takeoff and an expected power use of the one or more external devices, which is based on the expected energy use, being greater than a threshold, override adjusting the distance-to-empty based on the expected energy use and adjust the distance-to-empty based on the measured power.

10.	(Original)  The vehicle of claim 9 further comprising a human machine interface configured to receive a user input that corresponds to the expected energy use of the one or more external devices.

11.	(Original)  The vehicle of claim 9, wherein the controller is programmed to estimate the expected energy use of the one or more external devices based on a historical energy usage of the one or more external devices during previous drive cycles.

12.	(Original)  The vehicle of claim 11, wherein the estimate of the expected energy use of the one or more external devices is based on an average of the historical energy usage of the one or more external devices during previous drive cycles.

13.	(Original)  The vehicle of claim 11, wherein the historical energy usage of the one or more external devices includes devices that are connected to and devices that are disconnected from the power takeoff.

14.	(Original)  The vehicle of claim 11, wherein the historical energy usage of the one or more external devices only includes devices that are connected to the power takeoff.

15.	(Cancelled)  

16.	(Original)  The vehicle of claim 9, wherein the controller is further programmed to, in response to one of the external devices being disconnected from the power takeoff, decrease an expected energy use of the disconnected external device to zero and adjust the distance-to-empty based on setting the expected energy use of the disconnected external device to zero.

17.	(Currently Amended)  A method of adjusting a distance-to-empty of an electric vehicle comprising:
calculating the distance-to-empty via a controller based on a charge of a propulsion battery of the electric vehicle;
estimating an expected energy use via the controller of one or more external devices that are configured to draw power from the propulsion battery when connected to a power takeoff of the electric vehicle;
adjusting the distance-to-empty via the controller based on the expected energy use of the one or more external devices;
in response to a difference between a measured power being delivered to the power takeoff and an expected power use of the one or more external devices, which is based on the expected energy use, being greater than a threshold, override adjusting the distance-to-empty via the controller based on the expected energy use and adjust the distance-to-empty via the controller based on the measured power; and
displaying the distance-to-empty on a display unit.

18.	(Original)  The method of claim 17, wherein the expected energy use is based on a user input that corresponds to the expected energy use of the one or more external devices.

19.	(Original)  The method of claim 17, wherein the estimate of the expected energy use of the one or more external devices is based on a historical energy usage of the one or more external devices during previous drive cycles.

20.	(Original)  The method of claim 17, wherein the estimate of the expected energy use of the one or more external devices is based on an average of the historical energy usage of the one or more external devices during previous drive cycles.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as cited in independent claims 1, 9, and 17.
	
	Grewal et al (US 20160129803 A1) teaches a method of predicting the range of an electric vehicle comprising, determination of a range value during current vehicle operation cycle using a range model using information from an energy consumption rate recorded during a previous operating cycle. Further Grewal teaches the estimation of power consumption to external devices supplied to an outlet within the vehicle.

	Ryu et al (US 20150291036 A1) teaches a device and method for controlling an electric vehicle enabling a user to control a predicted distance that can be travelled by the vehicle by displaying the predicted distance travelable in response to power consumption of electric loads on the electric vehicle. Ryu discloses a human machine interface for expected energy of optional electric devices.

	Sivertsson et al (US 20210323439 A1) teaches techniques regarding parameterizing energy consumption of an electric vehicle and further teaches using historic energy uses of auxiliary subsystems to determine energy demands.

Wang et al (US 20200160619 A1) teaches systems and method for estimating better-powered driving distance for a vehicle which includes the training of a relative model for a battery using historical battery temperature data.

Qiu (US 20150239455 A1) et al teaches a method of controlling an electric vehicle including alteration of control of an electric vehicle in response to a predicted energy consumption rate.

The features “in response to a difference between a measured power along the inverter circuit being delivered to the power takeoff and an expected power use of the one or more external devices, which is based on the expected energy use, being greater than a threshold, override adjusting the distance-to-empty based on the expected energy use and adjust the distance-to-empty based on the measured power”, when taken in the context of claim 1 as a whole, were not uncovered in the prior art teachings.

Claims 9 and 17 recite a vehicle and a method respectively with substantially the same limitations as claim 1 and are therefore allowable for the same reasons.

Any comments considered necessary by applicant much be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                  
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668